Debtor(s):                 Henry Lee Comeaux                                                          Case Number:      19-50193

United States Bankruptcy Court for the WESTERN DISTRICT OF LOUISIANA

Chapter 13 Plan – Western District of Louisiana - Lafayette Division

      Check here if this is a modified plan.

      Check here if this is an amended plan.

       List below the sections that have been changed.                                                Reason for Amendment/Modification
       2.1, 3.1, 4.2                                                                    1. Debtor had several unexpected expenses that caused him
                                                                                        to fall behind on plan payments as outlined in the Response
                                                                                        to the Trustee's Motion to Dismiss filed 12/8/2020. Debtor
                                                                                        is in the process of applying for a loan modification. This
                                                                                        plan keeps plan payments at $1,525.00 for 6 months to
                                                                                        allow Debtor time to complete his application processes
                                                                                        then increases plan payments in July 2021.
                                                                                        2. This plan cures the post-petition default being paid to
                                                                                        Home Point Financial Corp.
                                                                                        3. This plan addresses the notice of mortgage payment
                                                                                        change filed 3/5/2020.


Part 1:        Notices

To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                       indicate that the option is appropriate in your circumstances or that it is permissible in your judicial division. Plans that
                       do not comply with local rules and judicial rulings may not be confirmable.

                       In the following notice to creditors, you must check each box that applies.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                       You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                       an attorney, you may wish to consult one.

                       If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                       confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                       Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                       Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                       The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                       plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                       will be ineffective if set out later in the plan.

1.1       The plan sets out Nonstandard Provisions in Part 9.                                               Included                 Not Included
1.2       This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation              Included                 Not Included
          of the Collateral for the claim.
1.3       This Plan avoids a Security Interest or Lien in Section 3.4.                                      Included                 Not Included
1.4       This Plan cures or maintains a loan secured by the Debtor's Principal Residence in                Included                 Not Included
          3.1.
1.5       This Plan provides for the treatment of a Domestic Support Obligation in 4.3 and/or               Included                 Not Included
          4.4.
1.6       This plan includes a claim that was either: (1) incurred within 910 days before the               Included                 Not Included
          petition date and secured by a purchase money security interest in a motor vehicle
          acquired for the personal use of the debtor(s); or (2) incurred within 1 year of the
          petition date and secured by a purchase money security interest in any other thing of
          value in 3.3.

Part 2:        Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments for a total of 60 months to the trustee as follows:


Revised 01/25/2018                                                    Chapter 13 Plan                                                                Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy

              19-50193 - #36 File 12/08/20 Enter 12/08/20 09:14:31 Main Document Pg 1 of 6
Debtor(s):       Henry Lee Comeaux                                                                 Case Number: 19-50193

     If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
     creditors specified in this plan.

          Original Plans. $     per   for months, and
     $      per    for    months.
     $         per        for       months.

        Modified Plans. $ 17,505.00 has been paid in for the first 21 months; then
     $ 0.00 per month for 1 months, and
     $ 1,525.00 per month for 6 months.
     $ 1,900.00 per month for 32 months.

         Check one: The applicable commitment period is: 36 months (Below Median Income)
                                                         60 months (Above Median Income)

2.2 Regular payments to the trustee will be made from future income in the following manner:

           Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy
           Court.

     Income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Returns timely and provide copies
     of same to the Standing Chapter 13 Trustee immediately upon filing of each annual return.

     Debtor(s) will pledge income tax refunds as follows:

      Debtor shall remit to the Trustee any proceeds received from tax refunds (the money) from tax years 2018, 2019
      & 2020, excluding EIC (EIC is the only "credit" you may keep)

2.3 Additional Payments. (In addition to 2.1 above)
    Check one.

                  None. If “none” is checked, the rest of § 2.3 need not be completed or reproduced.

Part 3:        Treatment of Secured Claims

3.1 A. Maintenance of payments and cure of default of Principal Residence under 1322(b)(3), including post-petition default payments, if
     any

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

                  The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                  required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by
                  the trustee or directly by the debtor, as specified below. Any existing arrearage on a listed claim will be paid in full through
                  disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a
                  proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to
                  the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are
                  controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise
                  ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral
                  will no longer be treated by the plan.

      Name of Creditor                  Description of Collateral         Current Installment               Pre-Petition Amount         Current Monthly
                                                                          Payment (including                of Arrearage, if any        Payment Begins
                                                                          escrow)
      Home Point                        601 Mary Ann Street                                $784.32                    $11,318.97        June 2019 -
      Financial Corp                    Opelousas, LA 70570                                                                             March 2020
                                        Saint Landry County
                                                                          Disbursed by:
                                                                             Trustee
                                                                             Debtor(s)
                                                                             Third party – Name & Relationship to Debtor(s)

      Home Point                        601 Mary Ann Street                                   $802.65                                   April 2020

Revised 01/25/2018                                                    Chapter 13 Plan                                                                  Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

              19-50193 - #36 File 12/08/20 Enter 12/08/20 09:14:31 Main Document Pg 2 of 6
Debtor(s):       Henry Lee Comeaux                                                                   Case Number: 19-50193

      Name of Creditor                  Description of Collateral          Current Installment               Pre-Petition Amount          Current Monthly
                                                                           Payment (including                of Arrearage, if any         Payment Begins
                                                                           escrow)
      Financial Corp                    Opelousas, LA 70570
                                        Saint Landry County
                                                                           Disbursed by:
                                                                              Trustee
                                                                              Debtor(s)
                                                                              Third party – Name & Relationship to Debtor(s)


                 The trustee shall pay post-petition default payments for mortgage payments in the following amounts and coming due during the
     months itemized.

      Name of Creditor                  Description of Collateral          Current Installment               Specified Months for         Post Petition
                                                                           Payment (including                Default                      total Unpaid
                                                                           escrow)
      Home Point                        601 Mary Ann Street                                 $784.32            March, April, and                  $2,293.29
      Financial Corp                    Opelousas, LA 70570                                                           May 2019
                                        Saint Landry County
      Home Point                        601 Mary Ann Street                                    $784.32              Post Petition                 $1,568.64
      Financial Corp                    Opelousas, LA 70570                                                      arrears accrued
                                        Saint Landry County                                                     through 10/2019
      Home Point                        601 Mary Ann Street                                    $802.65              Post Petition                 $2,718.52
      Financial Corp                    Opelousas, LA 70570                                                      arrears accrued
                                        Saint Landry County                                                         from 11/2019
                                                                                                                  through 1/2021

     B. Maintenance of payments and cure of default other than Principal Residence under 1322(b)(3), including post-petition default
        payments, if any.

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims

     Check one.

                  None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. §1325(a) - 910 day Car Claim or 365 day Personal Property)

     Check one.

                  None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.

     The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked. (1.6)

                  The claims listed below were either: (1) Incurred within 910 days before the petition date and secured by a purchase money security
                  interest in a motor vehicle acquired for the personal use of the debtor(s), or (2) Incurred within 1 year of the petition date and secured
                  by a purchase money security interest in any other thing of value.

                  These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                  trustee. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered
                  by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no
                  longer be treated by the plan.

      Name of Creditor                  Collateral Description       Amount of Claim              Interest                       Estimated avg. monthly
                                                                                                  Rate                           plan payment

      Carmax Auto                       2007 Toyota Camry                        $12,340.93        6%                                              $238.58
      Finance                           106000 miles


Revised 01/25/2018                                                     Chapter 13 Plan                                                                  Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

              19-50193 - #36 File 12/08/20 Enter 12/08/20 09:14:31 Main Document Pg 3 of 6
Debtor(s):       Henry Lee Comeaux                                                                  Case Number: 19-50193

3.4 Lien avoidance

     Check one.

                  None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of Collateral

     Check one.

                  None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.

                  The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that
                  upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
                  be terminated in all respects. Any allowed unsecured claim resulting from the surrender of the collateral will be treated in Part 5
                  below.

      Name of Creditor                                               Collateral                                             Value
      Onemain                                                        2007 Mercedes E-350                                    $250.00
                                                                     Doesn't run.


Part 4:        Treatment of Fees and Priority Claims

4.1 General

     Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full
     without post-petition interest.

4.2 Administrative fees

      Counsel elects the standing order “no look” fee                  Yes                     No

     Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments.

     The debtor(s) attorney is awarded a fee in the amount of $ 4,050.00 of which $ 4,050.00 is due and payable from the bankruptcy
     estate. Included in this amount is a fee in the amount of $ 450.00 for the modification. Fees are limited to the appropriate “No Look” fee
     amount or the allowed amount subject to a formal fee application.

4.3 Priority claims other than attorney’s fees and those treated in § 4.4.

     Check one.

                  None. If "None" is checked, the rest of § 4.3 need not be completed or reproduced.

4.4 Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount

     Check one.

                   None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.

Part 5:        Treatment of Non-priority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unscheduled nonpriority unsecured debts to which
     a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on schedule E/F, and unsecured and undersecured
     debts on schedule D, are incorporated herein by reference.

     Based upon the scheduled unsecured and undersecured claims in the amount of $27,149.00, it is anticipated unsecured creditors will be paid
     approximately $0.00, which is approximately 0.00 percent of their respective claims. However, the amount paid on any claim may vary
     depending on the actual filed and allowed claims.



Revised 01/25/2018                                                           Chapter 13 Plan                                                            Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

              19-50193 - #36 File 12/08/20 Enter 12/08/20 09:14:31 Main Document Pg 4 of 6
Debtor(s):       Henry Lee Comeaux                                                               Case Number: 19-50193

     If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than $0.00. Regardless of the
     options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Other separately classified nonpriority unsecured claims.

     Check one.

                 None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.


Part 6:        Executory Contracts, Unexpired Leases, and Unmodified Secured Debts paid per contract

6.1 The executory contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and will be treated
    as specified. All other executory contracts and unexpired leases are rejected.

     Check one.

                None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.

Part 7:        Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon entry of discharge or dismissal.

Part 8:        Other Plan Provisions

8.1 Adequate Protection Payments:

     Debtor(s) shall pay adequate protections payments and/or lease payments as scheduled below to the trustee. If the case is dismissed
     pre-confirmation the trustee shall disburse these adequate protection payments to the creditor, one for each plan payment received
     while the case was pending.

      Creditor                                                                          Adequate Protection Payment
      -NONE-

8.2 Changed Circumstances.

     Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation, employment,
     address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for personal injury, employment,
     worker’s compensation, unemployment compensation, inheritance, life insurance, lottery proceeds, or property settlements. These
     funds shall be treated upon motion by trustee, debtor(s), or any party in interest.

Part 9:        Nonstandard Plan Provisions

          None. If "None" is checked, the rest of Part 9 need not be completed or reproduced.

     Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included
     in the Official Chapter 13 Plan Form for the Western District of Louisiana or deviating from it. Nonstandard provisions set out elsewhere in this
     plan are ineffective.

     The following plan provisions will be effective only if there is a check in the box “Included” in § 1.1.

1) In addition to the allowed "No Look Fee" requested in Section 4.2 herein created by the Standing Order regarding fees
signed January 13th, 2017, counsel requests an additional $250.00 for costs associated with providing notice of the original
plan in conformity with the Standing Order filed December 1, 2017 adopting the Mandatory Form Chapter 13 Plan. This
reimbursement shall be paid as an "administrative claim" in conformity to Section 503 of the Bankruptcy Code and is
payable upon receipt of sufficient funds by the Trustee subsequent to the payment of any Trustee fee.

2) Secured creditors' lien shall remain until secured claim is paid, effective upon discharge. Each of the above secured
claims, if allowed, shall be paid the secured value, as set forth above, or the amount of the secured claim filed, whichever is
less. Any claim with a secured value of $0 or otherwise not treated in Part 3 herein, shall be treated as a general unsecured
claim.

3) Counsel for Debtor(s) requests an additional attorney fee of $600.00 payable during the last 6 months of the plan
contingent on compliance with all conditions contained in the Court's "Standing Order" effective February 1, 2017. This

Revised 01/25/2018                                                   Chapter 13 Plan                                                             Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

              19-50193 - #36 File 12/08/20 Enter 12/08/20 09:14:31 Main Document Pg 5 of 6
Debtor(s):       Henry Lee Comeaux                                                             Case Number: 19-50193

additional $600.00 is included in the fees requested in Section 4.2 herein.

Part 10:           Signatures

/s/ Karl M. Helo                                                            Date:      December 8, 2020
Karl M. Helo 33886
Signature of Attorney for Debtor(s)


Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 Plan are identical to those contained in Official Chapter 13 Plan Form for the
Western District of Louisiana, other than any nonstandard provisions included in Part 9.




Revised 01/25/2018                                                   Chapter 13 Plan                                                         Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

              19-50193 - #36 File 12/08/20 Enter 12/08/20 09:14:31 Main Document Pg 6 of 6
